Exhibit 10.1

 

[Execution]

 

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as of
June 30, 2008, by and among TravelCenters of America LLC, a Delaware limited
liability company, (“TravelCenters”), TA Leasing LLC, a Delaware limited
liability company (“TA Leasing”), TA Operating LLC, a Delaware limited liability
company (“TA Operating”, and together with TravelCenters, TA Leasing, each
individually an “Existing Borrower” and collectively, “Existing Borrowers”),
Petro Stopping Centers, L.P., a Delaware limited partnership (“Petro” and,
together with Existing Borrowers, each, individually a “Borrower” and
collectively, “Borrowers”), TravelCenters of America Holding Company LLC, a
Delaware limited liability Company (“Holding”), Petro Distributing Inc., a
Delaware corporation (“Petro Distributing”), Petro Financial Corporation, a
Delaware corporation (“Petro Financial”), Petro Holdings Financial Corporation,
a Delaware corporation (“Petro Holdings”), TCA PSC GP LLC, a Delaware limited
liability company (“TCA” and together with Holding, Petro Distributing, Petro
Financial, Petro Holdings, each individually a “Guarantor” and collectively,
“Guarantors”), the parties hereto from time to time as lenders, whether by
execution of this Agreement or an Assignment and Acceptance (each individually,
a “Lender” and collectively, “Lenders”) and Wachovia Capital Finance Corporation
(Central), an Illinois corporation, in its capacity as agent for Lenders (in
such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Agent and Lenders have made and may make loans
and advances and has provided and may provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated November 19,
2007, by and among Agent, Lenders, Borrowers and Guarantors (as the same may
hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”), and the other agreements, documents
and instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto (all of the foregoing, together with the
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

 

WHEREAS, Borrowers have requested that Agent and Lenders agree to make certain
amendments to the Loan Agreement, and Agent and Lenders are willing to agree to
such amendments, subject to the terms and conditions contained herein; and

 

WHEREAS, by this Amendment, Borrowers, Agent and Lenders desire and intend to
evidence such consent and amendments;

 

NOW THEREFORE, in consideration of the foregoing, and the respective agreements
and covenants contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 


1.             AMENDMENT TO DEFINITION.

 


(A)           INFORMATION CERTIFICATE.  ALL REFERENCES TO THE TERM “INFORMATION
CERTIFICATE” IN THE LOAN AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS
SHALL BE DEEMED AND EACH SUCH REFERENCE IS HEREBY AMENDED TO MEAN THE UPDATED
INFORMATION CERTIFICATE OF BORROWERS AND GUARANTORS DELIVERED PURSUANT TO
SECTION 6(F) OF THIS AMENDMENT.


 


(B)           INTERPRETATION.  FOR PURPOSES OF THIS AMENDMENT, UNLESS OTHERWISE
DEFINED HEREIN, CAPITALIZED TERMS USED HEREIN WHICH ARE DEFINED IN THE LOAN
AGREEMENT SHALL HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE LOAN AGREEMENT.


 


2.             AMENDMENTS.

 


(A)           THE INTRODUCTORY PARAGRAPH OF THE LOAN AGREEMENT IS HEREBY AMENDED
BY DELETING SUCH INTRODUCTORY PARAGRAPH IN ITS ENTIRETY AND REPLACING IT WITH
THE FOLLOWING:


 


                         “THIS LOAN AND SECURITY AGREEMENT DATED NOVEMBER 19,
2007 IS ENTERED INTO BY AND AMONG TRAVELCENTERS OF AMERICA LLC, A DELAWARE
LIMITED LIABILITY COMPANY, (“TRAVELCENTERS” OR “PARENT”), TA LEASING LLC, A
DELAWARE LIMITED LIABILITY COMPANY (“TA LEASING”), TA OPERATING LLC, A DELAWARE
LIMITED LIABILITY COMPANY (“TA OPERATING”), PETRO STOPPING CENTERS, L.P., A
DELAWARE LIMITED PARTNERSHIP (“PETRO” AND TOGETHER WITH TRAVELCENTERS, TA
LEASING, TA OPERATING AND EACH OTHER PERSON THAT BECOMES A “BORROWER” AFTER THE
DATE HEREOF IN ACCORDANCE WITH SECTION 9.21 HEREOF, EACH INDIVIDUALLY A
“BORROWER” AND COLLECTIVELY, “BORROWERS”), TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, A DELAWARE LIMITED LIABILITY COMPANY (“HOLDING”), PETRO
DISTRIBUTING INC., A DELAWARE CORPORATION (“PETRO DISTRIBUTING”), PETRO
FINANCIAL CORPORATION, A DELAWARE CORPORATION (“PETRO FINANCIAL”), PETRO
HOLDINGS FINANCIAL CORPORATION, A DELAWARE CORPORATION (“PETRO HOLDINGS”), TCA
PSC GP LLC, A DELAWARE LIMITED LIABILITY COMPANY (“TCA” AND TOGETHER WITH
HOLDING, PETRO DISTRIBUTING, PETRO FINANCIAL, PETRO HOLDINGS AND EACH OTHER
PERSON THAT BECOMES A “GUARANTOR” AFTER THE DATE HEREOF IN ACCORDANCE WITH
SECTION 9.21 HEREOF, EACH INDIVIDUALLY A “GUARANTOR” AND COLLECTIVELY,
“GUARANTORS”), THE PARTIES HERETO FROM TIME TO TIME AS LENDERS, WHETHER BY
EXECUTION OF THIS AGREEMENT OR AN ASSIGNMENT AND ACCEPTANCE (EACH INDIVIDUALLY,
A “LENDER” AND COLLECTIVELY, “LENDERS”) AND WACHOVIA CAPITAL FINANCE CORPORATION
(CENTRAL), AN ILLINOIS CORPORATION, IN ITS CAPACITY AS AGENT FOR LENDERS (IN
SUCH CAPACITY, “AGENT”).


 


(B)           EACH REFERENCE TO THE TERM “BORROWER” OR “BORROWERS” IN THE LOAN
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS IS HEREBY AMENDED TO INCLUDE,
IN ADDITION AND NOT IN LIMITATION, PETRO.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THE LOAN AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS, (I) IN NO EVENT WILL THE INVENTORY, ACCOUNTS OR CREDIT CARD
RECEIVABLES OF PETRO BE INCLUDED IN THE BORROWING BASE UNTIL AGENT SHALL HAVE
COMPLETED A FIELD EXAMINATION WITH RESPECT TO THE INVENTORY, ACCOUNTS AND CREDIT
CARD RECEIVABLES OF PETRO IN ACCORDANCE WITH AGENT’S CUSTOMARY PROCEDURES AND
PRACTICES AND AS OTHERWISE REQUIRED BY THE NATURE AND CIRCUMSTANCES OF THE
BUSINESS AND ASSETS OF PETRO, THE

 

--------------------------------------------------------------------------------


 


SCOPE AND RESULTS OF WHICH SHALL BE REASONABLY SATISFACTORY TO AGENT AND ANY
INVENTORY, ACCOUNTS OR CREDIT CARD RECEIVABLES OF PETRO SHALL ONLY BE ELIGIBLE
INVENTORY, ELIGIBLE ACCOUNTS OR ELIGIBLE CREDIT CARD RECEIVABLES TO THE EXTENT
THAT AGENT HAS SO COMPLETED SUCH FIELD EXAMINATION WITH RESPECT THERETO AND THE
CRITERIA FOR ELIGIBLE INVENTORY, ELIGIBLE ACCOUNTS AND ELIGIBLE CREDIT CARD
RECEIVABLES, AS APPLICABLE, SET FORTH IN THE LOAN AGREEMENT ARE SATISFIED WITH
RESPECT THERETO IN ACCORDANCE WITH THE LOAN AGREEMENT, (II) IN NO EVENT WILL THE
INVENTORY OF PETRO BE INCLUDED IN THE BORROWING BASE UNTIL THE INVENTORY OF
PETRO IS SUBJECT TO AN APPRAISAL THAT SATISFIES THE REQUIREMENTS OF SECTIONS
7.3(D) OF THE LOAN AGREEMENT, AND (III) IN NO EVENT WILL THE EQUIPMENT OR REAL
PROPERTY OF PETRO BE INCLUDED IN THE BORROWING BASE UNTIL THE EQUIPMENT
AVAILABILITY CONDITIONS AND THE REAL PROPERTY AVAILABILITY CONDITIONS, AS
APPLICABLE, HAVE  BEEN SATISFIED AND THE CRITERIA FOR ELIGIBLE EQUIPMENT AND
ELIGIBLE REAL PROPERTY, AS APPLICABLE, SET FORTH IN THE LOAN AGREEMENT ARE
SATISFIED WITH RESPECT THERETO IN ACCORDANCE WITH THE LOAN AGREEMENT.


 


(C)           EACH REFERENCE TO THE TERM “GUARANTOR” OR “GUARANTORS” IN THE LOAN
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS IS HEREBY AMENDED TO EXCLUDE
PETRO.


 


3.             GRANT OF SECURITY INTEREST.  WITHOUT LIMITING THE PROVISIONS OF
SECTION 5 OF THE LOAN AGREEMENT, TO SECURE PAYMENT AND PERFORMANCE OF ALL
OBLIGATIONS, EACH OF THE PETRO COMPANIES HEREBY REAFFIRMS, RATIFIES AND GRANTS
TO AGENT, FOR ITSELF AND THE BENEFIT OF SECURED PARTIES, AS SECURITY, ALL
PERSONAL PROPERTY, AND INTERESTS IN PERSONAL PROPERTY, OF EACH OF THE PETRO
COMPANIES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR EXISTING, AND WHEREVER
LOCATED (TOGETHER WITH ALL OTHER COLLATERAL SECURITY FOR THE OBLIGATIONS AT ANY
TIME GRANTED TO OR HELD OR ACQUIRED BY AGENT OR ANY LENDER, BUT SUBJECT TO THE
EXCLUSIONS CONTAINED IN THE LAST PARAGRAPH OF THIS SECTION, COLLECTIVELY, THE
“COLLATERAL”), INCLUDING:


 


(A)           ALL ACCOUNTS;


 


(B)           ALL GENERAL INTANGIBLES, INCLUDING, WITHOUT LIMITATION, ALL
INTELLECTUAL PROPERTY;


 


(C)           ALL GOODS, INCLUDING, WITHOUT LIMITATION, INVENTORY AND EQUIPMENT;


 


(D)           ALL CHATTEL PAPER, INCLUDING, WITHOUT LIMITATION, ALL TANGIBLE AND
ELECTRONIC CHATTEL PAPER;


 


(E)           ALL INSTRUMENTS, INCLUDING, WITHOUT LIMITATION, ALL PROMISSORY
NOTES;


 


(F)            ALL DOCUMENTS;


 


(G)           ALL DEPOSIT ACCOUNTS;


 


(H)           ALL LETTERS OF CREDIT, BANKER’S ACCEPTANCES AND SIMILAR
INSTRUMENTS AND INCLUDING ALL LETTER-OF-CREDIT RIGHTS;


 


(I)            ALL SUPPORTING OBLIGATIONS AND ALL PRESENT AND FUTURE LIENS,
SECURITY INTERESTS, RIGHTS, REMEDIES, TITLE AND INTEREST IN, TO AND IN RESPECT
OF RECEIVABLES AND OTHER COLLATERAL, INCLUDING (I) RIGHTS AND REMEDIES UNDER OR
RELATING TO GUARANTIES, CONTRACTS OF

 

--------------------------------------------------------------------------------


 


SURETYSHIP, LETTERS OF CREDIT AND CREDIT AND OTHER INSURANCE RELATED TO THE
COLLATERAL, (II) RIGHTS OF STOPPAGE IN TRANSIT, REPLEVIN, REPOSSESSION,
RECLAMATION AND OTHER RIGHTS AND REMEDIES OF AN UNPAID VENDOR, LIENOR OR SECURED
PARTY, (III) GOODS DESCRIBED IN INVOICES, DOCUMENTS, CONTRACTS OR INSTRUMENTS
WITH RESPECT TO, OR OTHERWISE REPRESENTING OR EVIDENCING, RECEIVABLES OR OTHER
COLLATERAL, INCLUDING RETURNED, REPOSSESSED AND RECLAIMED GOODS, AND
(IV) DEPOSITS BY AND PROPERTY OF ACCOUNT DEBTORS OR OTHER PERSONS SECURING THE
OBLIGATIONS OF ACCOUNT DEBTORS;


 


(J)            ALL (I) INVESTMENT PROPERTY (INCLUDING SECURITIES, WHETHER
CERTIFICATED OR UNCERTIFICATED, SECURITIES ACCOUNTS, SECURITY ENTITLEMENTS,
COMMODITY CONTRACTS OR COMMODITY ACCOUNTS) AND (II) MONIES, CREDIT BALANCES,
DEPOSITS AND OTHER PROPERTY OF ANY OF THE PETRO COMPANIES NOW OR HEREAFTER HELD
OR RECEIVED BY OR IN TRANSIT TO AGENT, ANY LENDER OR ITS AFFILIATES OR AT ANY
OTHER DEPOSITORY OR OTHER INSTITUTION FROM OR FOR THE ACCOUNT OF ANY OF THE
PETRO COMPANIES, WHETHER FOR SAFEKEEPING, PLEDGE, CUSTODY, TRANSMISSION,
COLLECTION OR OTHERWISE;


 


(K)           ALL COMMERCIAL TORT CLAIMS, INCLUDING, WITHOUT LIMITATION, THOSE
IDENTIFIED IN THE INFORMATION CERTIFICATE;


 


(L)            TO THE EXTENT NOT OTHERWISE DESCRIBED ABOVE, ALL RECEIVABLES;


 


(M)          ALL RECORDS; AND


 


(N)           ALL PRODUCTS AND PROCEEDS OF THE FOREGOING, IN ANY FORM, INCLUDING
INSURANCE PROCEEDS AND ALL CLAIMS AGAINST THIRD PARTIES FOR LOSS OR DAMAGE TO OR
DESTRUCTION OF OR OTHER INVOLUNTARY CONVERSION OF ANY KIND OR NATURE OF ANY OR
ALL OF THE OTHER COLLATERAL.


 


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 3 ABOVE, THE
COLLATERAL CONSISTING OF CAPITAL STOCK OF ANY FOREIGN SUBSIDIARY OF ANY OF THE
PETRO COMPANIES SHALL NOT EXCEED SIXTY FIVE (65%) PERCENT OF THE ISSUED AND
OUTSTANDING CAPITAL STOCK OF SUCH FOREIGN SUBSIDIARY.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS SECTION 3 ABOVE, THE TYPES OR ITEMS OF
COLLATERAL DESCRIBED IN THIS SECTION SHALL NOT INCLUDE (A) ANY EXCLUDED ASSETS;
AND (B) ANY RIGHTS OR INTEREST IN ANY CONTRACT, LEASE, PERMIT, LICENSE, CHARTER
OR LICENSE AGREEMENT COVERING REAL OR PERSONAL PROPERTY OF A PETRO COMPANY, AS
SUCH, IF UNDER THE ITEMS OF SUCH CONTRACT, LEASE, PERMIT, LICENSE, CHARTER OR
LICENSE AGREEMENT, OR APPLICABLE LAW WITH RESPECT THERETO, THE VALID GRANT OF A
SECURITY INTEREST OR LIEN THEREIN TO AGENT IS PROHIBITED AND SUCH PROHIBITION
HAS NOT BEEN OR IS NOT WAIVED OR THE CONSENT OF THE OTHER PARTY TO SUCH
CONTRACT, LEASE, PERMIT, LICENSE, CHARTER OR LICENSE AGREEMENT HAS NOT BEEN OR
IS NOT OTHERWISE OBTAINED; PROVIDED, THAT, THE FOREGOING EXCLUSION SHALL IN NO
WAY BE CONSTRUED (I) TO APPLY IF ANY SUCH PROHIBITION IS UNENFORCEABLE UNDER THE
UCC OR OTHER APPLICABLE LAW OR (II) SO AS TO LIMIT, IMPAIR OR OTHERWISE AFFECT
AGENT’S UNCONDITIONAL CONTINUING SECURITY INTERESTS IN AND LIENS UPON ANY RIGHTS
OR INTERESTS OF SUCH PETRO COMPANY IN OR TO MONIES DUE OR TO BECOME DUE UNDER
SUCH CONTRACT, LEASE, PERMIT, LICENSE, CHARTER OR LICENSE AGREEMENT (INCLUDING
ANY RECEIVABLES).


 


4.          ASSUMPTION OF OBLIGATIONS AS BORROWER.  PETRO HEREBY EXPRESSLY
(A) AGREES TO PERFORM, COMPLY WITH AND BE BOUND BY ALL TERMS, CONDITIONS AND
COVENANTS OF THE LOAN AGREEMENT AND THE OTHER FINANCING AGREEMENTS APPLICABLE TO
EXISTING BORROWERS AND AS APPLIED TO PETRO, WITH THE SAME FORCE AND EFFECT AS IF
PETRO HAD ORIGINALLY EXECUTED AND BEEN AN ORIGINAL

 

--------------------------------------------------------------------------------


 


BORROWER SIGNATORY TO THE LOAN AGREEMENT AND THE OTHER FINANCING AGREEMENTS,
(B) IS DEEMED TO MAKE AS TO ITSELF AND EXISTING BORROWERS, AND IS, IN ALL
RESPECTS BOUND BY, ALL REPRESENTATIONS AND WARRANTIES MADE BY EXISTING BORROWERS
TO AGENT AND LENDERS SET FORTH IN THE LOAN AGREEMENT OR IN ANY OF THE OTHER
FINANCING AGREEMENTS, (C) AGREES THAT AGENT, FOR ITSELF AND THE BENEFIT OF
SECURED PARTIES, SHALL HAVE ALL RIGHTS, REMEDIES AND INTERESTS, INCLUDING
SECURITY INTERESTS IN AND LIENS UPON THE COLLATERAL GRANTED TO AGENT PURSUANT TO
SECTION 3 HEREOF, UNDER AND PURSUANT TO THE LOAN AGREEMENT AND THE OTHER
FINANCING AGREEMENTS, WITH RESPECT TO PETRO AND ITS PROPERTIES AND ASSETS WITH
THE SAME FORCE AND EFFECT AS AGENT, FOR ITSELF AND THE BENEFIT OF SECURED
PARTIES, HAS WITH RESPECT TO EXISTING BORROWERS AND THEIR RESPECTIVE ASSETS AND
PROPERTIES, AS IF PETRO HAD ORIGINALLY EXECUTED AND HAD BEEN AN ORIGINAL
BORROWER SIGNATORY, AS THE CASE MAY BE, TO THE LOAN AGREEMENT AND THE OTHER
FINANCING AGREEMENTS, AND (D) ASSUMES AND AGREES TO BE DIRECTLY LIABLE TO AGENT
AND LENDERS FOR ALL OBLIGATIONS UNDER, CONTAINED IN, OR ARISING PURSUANT TO THE
LOAN AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS (INCLUDING, WITHOUT
LIMITATION, THE GUARANTEE DATED NOVEMBER 19, 2007 IN FAVOR OF AGENT) TO THE SAME
EXTENT AS IF PETRO HAD ORIGINALLY EXECUTED AND HAD BEEN AN ORIGINAL BORROWER
SIGNATORY, AS THE CASE MAY BE, TO THE LOAN AGREEMENT AND THE OTHER FINANCING
AGREEMENTS.


 


5.             REPRESENTATIONS, WARRANTIES AND COVENANTS. EACH BORROWER AND
GUARANTOR REPRESENTS, WARRANTS AND COVENANTS WITH, TO AND IN FAVOR OF AGENT AND
EACH LENDER AS FOLLOWS, WHICH REPRESENTATIONS, WARRANTIES AND COVENANTS ARE
CONTINUING AND SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF, THE TRUTH AND
ACCURACY OF, OR COMPLIANCE WITH EACH, TOGETHER WITH THE REPRESENTATIONS,
WARRANTIES AND COVENANTS IN THE OTHER FINANCING AGREEMENTS, BEING A CONDITION OF
THE EFFECTIVENESS OF THIS AMENDMENT:


 


(A)             NEITHER THE EXECUTION AND DELIVERY OF THIS AMENDMENT OR ANY
OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXECUTED OR DELIVERED IN CONNECTION
HEREWITH (TOGETHER WITH THIS AMENDMENT, THE “AMENDMENT DOCUMENTS”) NOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, NOR COMPLIANCE
WITH THE PROVISIONS HEREOF OR THEREOF (I) HAS RESULTED IN OR SHALL RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE COLLATERAL, EXCEPT IN FAVOR
OF AGENT, (II) HAS RESULTED IN OR SHALL RESULT IN THE INCURRENCE, CREATION OR
ASSUMPTION OF ANY INDEBTEDNESS OF ANY BORROWER OR GUARANTOR, EXCEPT AS EXPRESSLY
PERMITTED UNDER SECTION 9.9 OF THE LOAN AGREEMENT; (III) HAS VIOLATED OR SHALL
VIOLATE ANY APPLICABLE LAWS OR REGULATIONS OR ANY ORDER OR DECREE OF ANY COURT
OR GOVERNMENTAL AUTHORITY IN ANY RESPECT; (IV) DOES OR SHALL CONFLICT WITH OR
RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT IN ANY RESPECT UNDER ANY
MATERIAL MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, AGREEMENT OR INSTRUMENT TO
WHICH ANY BORROWER OR GUARANTOR IS A PARTY OR MAY BE BOUND, AND (V) VIOLATES OR
SHALL VIOLATE ANY PROVISION OF THE CERTIFICATE OF INCORPORATION OR BY-LAWS OF
ANY BORROWER OR GUARANTOR;


 


(B)           EACH OF THE AMENDMENT DOCUMENTS HAVE BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY ALL NECESSARY ACTION ON THE PART OF BORROWERS AND
GUARANTORS WHICH ARE PARTY HERETO AND IS IN FULL FORCE AND EFFECT AS OF THE DATE
HEREOF, AS THE CASE MAY BE, AND THE OBLIGATIONS OF BORROWERS OR GUARANTORS
CONTAINED HEREIN CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF BORROWERS
AND GUARANTORS, AS THE CASE MAY BE, ENFORCEABLE AGAINST THEM IN ACCORDANCE WITH
THEIR TERMS.


 


(C)           THE PETRO LIEN EFFECTIVE DATE OCCURRED ON APRIL 11, 2008.

 

--------------------------------------------------------------------------------


 


(D)           THE PETRO EXISTING SECURITY AGREEMENT TERMINATION DATE HAS
OCCURRED ON APRIL 11, 2008.


 


(E)           ALL OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE LOAN
AGREEMENT AS AMENDED HEREBY, AND THE OTHER FINANCING AGREEMENTS, ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AFTER GIVING EFFECT TO THE PROVISIONS OF THIS
AMENDMENT, EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS MADE AS
OF A SPECIFIED DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL HAVE
BEEN TRUE AND CORRECT AS OF SUCH DATE.


 


(F)            NO ACTION OF, OR FILING WITH, OR CONSENT OF ANY GOVERNMENTAL
AUTHORITY, AND NO APPROVAL OR CONSENT OF ANY OTHER PARTY, IS REQUIRED TO
AUTHORIZE, OR IS OTHERWISE REQUIRED IN CONNECTION WITH, THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY,
EXCEPT FOR ANY ACTIONS OR FILINGS ALREADY MADE OR TAKEN AND APPROVALS OR
CONSENTS PREVIOUSLY OBTAINED.


 


(G)           NO DEFAULT OR EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING.


 


6.             CONDITIONS PRECEDENT.  CONCURRENTLY WITH THE EXECUTION AND
DELIVERY HEREOF, AND AS A FURTHER CONDITION TO THE EFFECTIVENESS OF THIS
AMENDMENT AND THE AGREEMENT OF AGENT TO THE MODIFICATIONS AND AMENDMENTS SET
FORTH IN THIS AMENDMENT:


 


(A)           AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS AMENDMENT, DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE BORROWERS, GUARANTORS AND REQUIRED
LENDERS;


 


(B)           AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT, DEPOSIT ACCOUNT CONTROL AGREEMENTS OF PETRO, DULY
AUTHORIZED, EXECUTED AND DELIVERED BY PETRO AND WELLS FARGO BANK AND NATIONAL
CITY BANK;


 


(C)           AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT, CREDIT CARD ACKNOWLEDGMENTS OF PETRO, DULY AUTHORIZED,
EXECUTED AND DELIVERED BY PETRO AND EACH OF DFS SERVICES LLC, AMERICAN EXPRESS
TRAVEL RELATED SERVICES COMPANY, INC., EFS TRANSPORTATION SERVICES, INC., WRIGHT
EXPRESS CORP, WRIGHT EXPRESS FINANCIAL SERVICES CORPORATION AND FLEET ONE,
L.L.C.; PROVIDED, THAT, AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY INC.
SHALL NOT BE REQUIRED TO EXECUTE OR DELIVER THE CREDIT CARD ACKNOWLEDGMENT SENT
TO IT;


 


(D)             AGENT SHALL HAVE RECEIVED AND REVIEWED UCC, FEDERAL AND STATE
TAX LIEN AND JUDGMENT SEARCHES AGAINST EACH OF THE PETRO COMPANIES IN ITS
JURISDICTION OF INCORPORATION, THE JURISDICTION IN WHICH ITS CHIEF EXECUTIVE
OFFICE IS LOCATED AND ALL JURISDICTIONS IN WHICH ITS MATERIAL ASSETS ARE
LOCATED, WHICH SEARCH RESULTS SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT;


 


(E)             AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT, AN UPDATED INFORMATION CERTIFICATE DULY AUTHORIZED,
EXECUTED AND DELIVERED BY BORROWERS AND GUARANTORS;


 


(F)            AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT, A SECRETARY’S CERTIFICATE FROM PETRO WITH RESPECT TO,
AMONG OTHER THINGS, THE RESOLUTIONS

 

--------------------------------------------------------------------------------


 


OF THE BOARD OF DIRECTORS OF PETRO EVIDENCING THE ADOPTION AND SUBSISTENCE OF
RESOLUTIONS APPROVING THE EXECUTION, DELIVERY AND PERFORMANCE BY PETRO OF THE
AMENDMENT DOCUMENTS;


 


(G)           EACH BORROWER AND GUARANTOR SHALL DELIVER, OR CAUSE TO BE
DELIVERED, TO AGENT A TRUE AND CORRECT COPY OF ANY CONSENT, WAIVER OR APPROVAL
(IF ANY) TO OR OF THIS AMENDMENT, WHICH ANY BORROWER OR GUARANTOR IS REQUIRED TO
OBTAIN FROM ANY OTHER PERSON, AND SUCH CONSENT, APPROVAL OR WAIVER SHALL BE IN A
FORM AND SUBSTANCE SATISFACTORY TO AGENT; AND


 


(H)           AFTER GIVING EFFECT TO THE AMENDMENTS CONTEMPLATED BY THIS
AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE
CONTINUING.


 


7.             EFFECT OF THIS AMENDMENT.  THIS AMENDMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND
SUPERSEDES ALL PRIOR ORAL OR WRITTEN COMMUNICATIONS, MEMORANDA, PROPOSALS,
NEGOTIATIONS, DISCUSSIONS, TERM SHEETS AND COMMITMENTS WITH RESPECT TO THE
SUBJECT MATTER HEREOF.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO OTHER CHANGES OR
MODIFICATIONS TO THE LOAN AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS, OR
WAIVERS OF OR CONSENTS UNDER ANY PROVISIONS OF ANY OF THE FOREGOING, ARE
INTENDED OR IMPLIED BY THIS AMENDMENT, AND IN ALL OTHER RESPECTS THE FINANCING
AGREEMENTS ARE HEREBY SPECIFICALLY RATIFIED, RESTATED AND CONFIRMED BY ALL
PARTIES HERETO AS OF THE EFFECTIVE DATE OF THIS AMENDMENT.  THE APPLICABLE
PROVISIONS OF THIS AMENDMENT AND THE LOAN AGREEMENT SHALL BE READ AND
INTERPRETED AS ONE AGREEMENT. TO THE EXTENT THAT ANY PROVISION OF THE LOAN
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS CONFLICTS WITH ANY PROVISION
OF THIS AMENDMENT, THE PROVISION OF THIS AMENDMENT SHALL CONTROL.


 


8.             FURTHER ASSURANCES. BORROWERS AND GUARANTORS SHALL EXECUTE AND
DELIVER SUCH ADDITIONAL DOCUMENTS AND TAKE SUCH ADDITIONAL ACTION AS MAY BE
REASONABLY REQUESTED BY AGENT TO EFFECTUATE THE PROVISIONS AND PURPOSES OF THIS
AMENDMENT.


 


9.             GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF
THIS AMENDMENT AND THE OTHER FINANCING AGREEMENTS (EXCEPT AS OTHERWISE PROVIDED
THEREIN) AND ANY DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES
HERETO, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS
OF LAW OR OTHER RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY
JURISDICTION OTHER THAN THE LAWS OF THE STATE OF NEW YORK.


 


10.           BINDING EFFECT. THIS AMENDMENT  SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF EACH OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


11.           COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  IN MAKING PROOF OF THIS AMENDMENT, IT SHALL NOT BE NECESSARY TO
PRODUCE OR ACCOUNT FOR MORE THAN ONE COUNTERPART HEREOF SIGNED BY EACH OF THE
PARTIES HERETO.  THIS AMENDMENT  MAY BE EXECUTED AND DELIVERED BY TELECOPIER (OR
OTHER ELECTRONIC TRANSMISSION OF A MANUALLY EXECUTED COUNTERPART) WITH THE SAME
FORCE AND EFFECT AS IF IT WERE A MANUALLY EXECUTED AND DELIVERED COUNTERPART. 
ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF THIS AMENDMENT BY TELECOPIER (OR
OTHER ELECTRONIC TRANSMISSION OF A MANUALLY EXECUTED COUNTERPART) SHALL ALSO
DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT, BUT

 

--------------------------------------------------------------------------------


 


THE FAILURE TO DELIVER AN ORIGINAL EXECUTED COUNTERPART SHALL NOT AFFECT THE
VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF THIS AMENDMENT AS TO SUCH PARTY
OR ANY OTHER PARTY.


 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first above written.

 

 

 

BORROWERS

 

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

By:

 Andrew J. Rebholz

 

 

 

Title:

Treasurer

 

 

 

TA LEASING LLC

 

 

 

By:

 Andrew J. Rebholz

 

 

 

Title:

Treasurer

 

 

 

TA OPERATING LLC

 

 

 

By:

 Andrew J. Rebholz

 

 

 

Title:

Treasurer

 

 

 

PETRO STOPPING CENTERS, L.P.

 

 

 

By: TCA PSC GP LLC, its

 

General Partner

 

 

 

By:

 Andrew J. Rebholz

 

 

 

Title:

Treasurer

 

 

 

 

 

GUARANTORS

 

 

 

TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC

 

 

 

By:

 Andrew J. Rebholz

 

 

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

PETRO DISTRIBUTING INC.

 

 

 

By:

 Andrew J. Rebholz

 

 

 

Title:

Treasurer

 

 

 

PETRO FINANCIAL CORPORATION

 

 

 

By:

 Andrew J. Rebholz

 

 

 

Title:

Treasurer

 

 

 

PETRO HOLDINGS FINANCIAL
CORPORATION

 

 

 

By:

 Andrew J. Rebholz

 

 

 

Title:

Treasurer

 

 

 

TCA PSC GP LLC

 

 

 

By:

 Andrew J. Rebholz

 

 

 

Title:

Treasurer

 

 

AGENT

 

WACHOVIA CAPITAL FINANCE

CORPORATION (CENTRAL),

as Agent

 

By:

 Laura D. Wheeland

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

NATIONAL CITY BUSINESS CREDIT, INC.

 

 

By:

 Kathryn Ellero

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.

 

 

By:

 Michael Brunner

 

 

 

Title:

Sr. Vice President

 

 

--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION

 

 

By:

 Matthew Kasper

 

 

 

Title:

Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

UBS LOAN FINANCE LLC

 

 

By:

 Richard L. Tavrow and David B. Julle

 

 

 

Title:

Director and Associate Director, Banking Products Services, US

 

 

--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA

 

 

By:

 Dustin Craven

 

 

 

Title:

Attorney-in-Fact

 

 

--------------------------------------------------------------------------------